Citation Nr: 0734491	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
leg fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1970 to August 1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, FL.

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO in June 2007; a transcript is 
of record.  [Tr.]  At that time, the veteran withdrew, in 
writing, other issues then also pending on appeal including 
entitlement to increased evaluations for his hearing loss, 
hiatal hernia and irritable bowel syndrome.


FINDINGS OF FACT

1.  The veteran has some modest limitation of motion, but 
primary symptoms of pain, functional impairment on certain 
relatively routine activities, and instability in the right 
leg that more nearly than not approximate a severe rather 
than slight or moderate level.

2.  Nonunion of the right tibia or fibula or ankylosis is not 
shown, and while the veteran weekly uses a cane and 
occasionally uses crutches, he does not wear a brace.

3.  The veteran has demonstrated hypertrophy and tibial 
bowing but less than 3 cm. shortening of the right lower 
extremity.   





CONCLUSION OF LAW

The criteria for a rating of 30 percent and no more is 
warranted for residuals of right tibia/fibula fracture.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3,321, 4.1, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (Code) 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
claim: (1) veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed a claim for increased compensation in 
August 2003.  The VARO sent him a VCAA letter in September 
2003, and acquired treatment and evaluative reports including 
clinical records and scheduled a VA examination.  After 
acquisition of private treatment records and he purportedly 
failed to report for the VA examination, a rating action by 
the VARO in February 2004 denied an evaluation in excess of 
10 percent for the right leg fracture, and the veteran was so 
informed in writing.  His NOD was filed in March 2004 at 
which time he indicated he had never received notification of 
the scheduled VA examination.  An SOC was issued in November 
2004.  He filed his Substantive Appeal, a VA Form 9, in 
November 2004.  A VA examination was rescheduled and 
undertaken in December 2004 and early January 2005.  
Accordingly, the Board finds that the RO has satisfied the 
duty to assist under the VCAA.

The Board finds that the content of a September 2003 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VCAA 
notification was furnished prior to the initial adjudication; 
any other defect with respect to timing was harmless error.  
See Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he had no other information 
or evidence to give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Initially, the Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under Code 5262, a 10 percent rating is warranted for slight 
disability; a 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee disability; a 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2007).

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.

According to DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis. DC 5003, states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
Diagnostic Code provisions relate to arthritis as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Shortening of bones of the lower extremity, from 1 1/4 to 2 
inches (3.2 centimeters to 5.1 centimeters) warrants a 10 
percent rating.  Higher ratings are assignable for shortening 
of more than 2 inches.  38 C.F.R. § 4.71a, Diagnostic Code 
5275 (2007).

III.  Factual Background

The veteran's service medical records including Medical 
Evaluation Board proceedings are of record for comparison 
purposes.

On the initial VA examination in August 1977, the veteran 
complained of swelling and pain as a result of his recent 
right tibia fracture.  The examiner noted that there was 
still callous forming with mild deformity at the fracture 
site.  There was some tenderness on palpation due to the 
relative newness of the fracture.  He did not walk with a 
limp but on extensive standing or walking, he felt some pain.  
X-rays showed a deformity of the mid-shaft of the tibia and 
fibula attributed to a healed fracture.  The tibia was bowed 
slightly anteriorly but it appeared straight in the anterior-
posterior view  However, there was considerable overlapping 
of the main fragments so as to probably caused shortening of 
the leg.  Both bones were well healed with re-formation of 
the medullary cavities. 

The 10 percent rating for the veteran's right leg fracture as 
currently assigned has been in effect since the initial 
grant, effective from the time of separation from service.  
At the time he reopened his claim for increased compensation 
in 2003, the veteran referred to VA treatment and provided a 
release for private records from DRJ, M.D. whom he said had 
treated him since 1998. 

Records were obtained from DRJ, M.D.  When he saw the veteran 
in February 2001, he had multiple complaints and a history of 
knee surgery on two occasions with grafting, and pain.  When 
seen in June 2001, he complained of right calf pain and 
swelling.  On examination, there was some mild swelling of 
the right calf with pain on palpation; there was no warmth or 
redness and Homan sign was negative.  The report of a venous 
tomography/Doppler undertaken in June 2001 showed no evidence 
of deep venous thrombosis of the right lower extremity.

On VA orthopedic evaluation in December 2004, the veteran 
gave a detailed history of his in-service injury and care.  
He said that he was presently working as a maintenance 
supervisor at a bulk mailing facility for the U.S. Postal 
Service.  His job required him to climb ladders and stairs, 
and walk gangways and a vibrating metal plate catwalk. These 
activities all increased the baseline of pain of 3/10 to 6/10 
for the entire right tibia from the knee to the ankle, after 
which the pain would remain at a level of 6/10 for 24-48 
hours, and would be only partly relieved by the use twice 
daily of VA prescribed Ibuprophen, 800 mg. and over the 
counter Aleve, 220 mg.  He said he did not know how high the 
pain would go if he did not take the medications; he declined 
to take narcotics for the pain.

On examination, the veteran reported that the right knee had 
weakness and felt like it gave way on him when he went up or 
down stairs.  There was stiffness in the right knee and 
swelling, though none was detected that day on examination.  
The examiner noted that he had obvious hypertrophy of the 
healed fracture of the tibia just slightly distal to the mid 
tibial level.  This exostosis was tender to palpation and 
easily visible through the skin.  There was no sign of soft 
tissue swelling associated with the fracture site.  There was 
no observable heat, redness or drainage.  The examiner found 
no instability of the knee at the fracture site, but he noted 
that there was instability on climbing or descending stairs 
and ladders.  The changes in pain levels were also impacted 
by changes in barometric pressure and with the onset of cold 
weather.  The veteran wore laced-type soft soled shoes with 
the left heel worn more than the right because he had been 
taking most of the weight on the left leg.  He walked with a 
limp due to the right leg's 2 cm. shortening.

On examination, there was 0-120 degrees of motion (140 
degrees being normal) on active and passive flexion.  He had 
full range of ankles on dorsiflexion and plantar flexion, 
although there was limitation due to stiffness but not pain.  
The examiner observed that the limitation of motion in the 
right leg was more due to the secondarily hypertrophied thigh 
and calf muscles than due to the fracture itself.  The right 
calf measured 1 cm. less than the left; the skin over the 
fracture site was well healed.  The fracture site was 
visually easily identified because of the bony hypertrophy 
beneath the skin.  Neurological findings were normal.  

The definite limp was due to the 1-2 cm. shortening due to 
the now healed nonunion of the fracture site.  X-rays 
confirmed healed fracture of the right tibia and fibula and 
lateral bowing with deformity of both tibia and fibula, but 
no current evidence of nonunion.  The pertinent diagnosis was 
of painful foreshortening of the right tibia due to malunion 
of a near compound comminuted tibiofibular fracture.

At the hearing, the veteran testified as to his current 
symptoms.  He reported that he continued to take the 
Ibuprophen and Aleve and confirmed the exacerbations cited on 
the VA examination.  Tr. at 3-4.  At times, the entire leg 
would ache when he got home from work, and there were periods 
of weakness in the ankle.  Tr. at 4.  He reported that 
because of the nature of his job, there were times when 
accommodations were made because of his leg.  Tr. at 4-5.  

He cited examples of difficulty in movement, and said that 
the ankle would sometimes give-way.  Tr. at 6.  The knee 
would also give out at which time he would have to catch 
himself to keep from falling.  Tr. at 6-7.  The site was not 
painful to touch but could be felt deep inside.  Tr. at 8.  
He reiterated that his problems had increased, and additional 
symptoms included the limp, limitations in the length of his 
steps, etc.  Tr. at 8-9.  He carried a cane in his truck for 
stability, and used it about once a week; and kept crutches 
at home and used them about twice a year over a period of a 
day or so.  Tr. at 9-10.  

IV.  Analysis

In assessing the veteran's current residuals of his in-
service compound comminuted right tibia and fibula fracture 
with initial malalignment comparable to nonunion, the Board 
has an ample amount of contemporary information upon which to 
take appropriate judgments as to his symptomatology.  In this 
case, the evidence reflects that his fracture eventually 
healed without obvious signs of permanent nonunion, but there 
is evidence of malunion with significant functional 
impairment.  The task at hand is to determine what may be the 
most equitable and appropriate manner of compensating the 
veteran for the losses caused thereby.

At the outset of this discussion, an analysis of some of 
those potential elements not now found to be present would 
appear to be in order.  He does not manifest current signs of 
redness, drainage, chronic tissue swelling or heat; 
neurological findings are relatively normal; there is no 
functional impact from scarring; and earlier concerns about 
recurrent emboli have abated.  He has clearly identified 
shortening but of such a degree (1-2 cm. and less than 3 cm. 
or more) that it does not warrant a separate rating under 
Code 5275.  

His actual range of motions are relatively slightly impaired, 
a factor which increases substantially on use, and 
activities, much of which is required at his work, in 
climbing, standing, balancing on moving catwalks, etc., and 
for which he has admittedly been given some form of mild 
occupational accommodation.  

However, the veteran is most significantly hampered by the 
pain generated throughout the right leg, ranging on a regular 
basis from 3-6/10, and exacerbating to much more than that 
with barometric changes, certain activities, etc., and in 
this instance, both ends of the pain spectrum being measured 
under the use of potent, non-narcotic medications.  The 
veteran has instability of his right ankle and knee on 
walking and certain other activities, and uses a cane on a 
weekly basis, and crutches several times a year.  

As alluded to above, his measurable limitations of motion, 
using the guidelines of 38 C.F.R. § 4.71, when considered 
with instability and degenerative changes as now shown, are 
not such as to warrant a separate rating for the arthritic 
involvement under above cited regulations and General Counsel 
directives.

In assigning the most appropriate Code for his knee, it is 
noted that 5257 might be suitable, [which could alternatively 
provide for a 20 percent rating for moderate or 30 percent 
rating for severe instability].  However, on review of the 
aggregate evidence, the Board concurs with the VARO in use of 
Code 5262.  In this regard, the veteran does not now exhibit 
such nonunion of the tibia/fibula as to cause loose motion 
and require a brace.  However, it is clear that his pain and 
other functional impairment is certainly well within the 
definition of "moderate".  The question is whether the 
other factors in his disability picture, some of which would 
warrant separate ratings if more severe, and including 
considerable pain and demonstrated instability at both knee 
and ankle on occasion, are more nearly of a greater severity 
as to be more accurately described as "marked".  In 
essence, the Board believes that such a rating would 
compensate the degree of functional impairment resulting from 
pain and other symptoms.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The evidence is fairly evenly balanced in this regard, and 
accordingly, resolving reasonable doubt in his favor, the 
Board finds that a 30 percent rating is warranted under Code 
5262 for the veteran's residuals, right leg fracture.  

The Board notes that a separate disability ratings under 
Codes 5257 is not available, as the Board has considered the 
instability in assigning a rating for marked disability under 
Code 5262.  Thus, the Board believes that separate 
evaluations under these codes would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2007).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to the right leg fracture.  
There is no evidence that the service-connected leg 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extraschedular rating has not been raised, and 
need not be further herein addressed.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

An increased evaluation of 30 percent and no more for 
residuals, right leg fracture, is warranted, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


